IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                        NO. WR-91,844-01


           EX PARTE JOE ALEJANDRO, AKA, JOE SANTILLANA, Applicant


              ON APPLICATION FOR A WRIT OF HABEAS CORPUS
         CAUSE NO. W14-12813-H(A) IN CRIMINAL DISTRICT COURT NO. 1
                           FROM DALLAS COUNTY


       Per curiam.

                                             ORDER

       Applicant was convicted of aggravated sexual assault and sentenced to sixty years’

imprisonment. The Fifth Court of Appeals affirmed his conviction. Santillana v. State, No. 05-16-

01046-CR (Tex. App.—Dallas Oct. 4. 2018) (not designated for publication). Applicant filed this

application for a writ of habeas corpus in the county of conviction, and the district clerk forwarded

it to this Court. See TEX . CODE CRIM . PROC. art. 11.07.

       On October 14, 2020, we denied this application without written order. Applicant, however,

had timely filed in this Court a motion to hold his application. We now reconsider on our own

motion our prior disposition in this case and hold this application for forty-five days. Should

Applicant supplement the record in the trial court with evidentiary materials, the district clerk shall
                                                                                               2

immediately forward these materials to this Court as a supplemental record. Applicant’s motion to

hold is dismissed.



Filed: February 3, 2021
Do not publish